Suppose the deed from Sharpe to John H. Jernigan had been duly registered so as to pass the title to him, in February, 1866, and that in the following June, Jernigan had conveyed to the use of his wife by deed duly registered. The title of the wife would have been good against all the world, for upon a proper issue submitted, the jury have found that at the time of the execution of the the second deed, the husband owned property subject to execution twice the amount of his debts, and upon that finding the Court adjudged, as matter of law, that Jernigan "retained property fully sufficient to satisfy all his then creditors;" and from that judgment the plaintiff does not appeal. The jury also found by their verdict, that the surrender of the first and execution of the second deed, were "without the intent to hinder, delay or defraud creditors." Upon such a view of the case, of course the plaintiff could not recover. Hence he is compelled to take the ground that the first deed vested the legal estate in John H. Jernigan, and that the deed of Jernigan and wife, executed to Nowell *Page 474 
in 1868, was the conveyance of the husband's land, and that he being then insolvent, the deed was fraudulent as against his creditors and that the notes for the purchase money belonged to his estate.
This presents the single question, whether a deed executed and delivered, but never registered, passes the legal estate. It is indisputably settled in North Carolina, that it does not, under our statute, Bat. Rev. ch. 35, § 1. Triplett v. Witherspoon, 74 N.C. 475;Wilson v. Sparks, 72 N.C. 208; Hogan v. Strayhorn, 65 N.C. 279; McMillan
v. Edwards, 75 N.C. 81.
The title therefore not having passed to John H. Jernigan by the deed of February, remained in Sharpe, the bargainor, and was by him passed to Mrs. Jernigan by the deed of June, which was duly proved and registered. The husband having means "fully sufficient" to pay all his debts after the purchase of the land, and the jury having negatived all fraudulent intent as to creditors, it was certainly lawful for him to direct the deed to be made to his wife or any body else. It was his own concern.
Linker v. Long, 64 N.C. 296, cited by Mr. Clark, has no application, for there the deed was registered and the registration related back, so as to pass the title from the date of the deed. The deed was therefore admissible as evidence of title, although it had been re-delivered by the bargainee to the bargainor.
The maxim eo legamine quo legatur has been shorn of much of its unrelenting nature. All mortgages and deeds of trust though proved and registered, may now be discharged and the title be revested in the grantors, by a simple endorsement upon the margin of the Register's book, that the provisions thereof have been satisfied. Bat. Rev. ch. 35, § 29. As the title to lands may be thus passed without deed, so on the other hand, the title sometimes cannot be passed *Page 475 
by a deed duly executed and delivered without other observances. The whole matter is regulated by statute.
The exceptions to evidence, taken by the plaintiff in the progress of the trial and overruled by the Court, cannot be considered, as no appeal appears to have been taken by him. They appear not to have been insisted on in this Court, and we take it that they were abandoned as untenable.
There is no error. The defendant, Sallie D. Jernigan, is entitled to judgment against the plaintiff on the verdict, and we are of opinion that she is entitled to judgment against her co-defendant, Nowell, upon the notes. C. C. P. § 248.
The judgment is reversed and the case remanded to be proceeded with in accordance with this opinion.
Error.
PER CURIAM.                              Judgment reversed. *Page 476